                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ABDELBASET A. YOUSSEF,

          Plaintiff,
                                                   Case No. 18-13549
v.                                                 District Judge Victoria A. Roberts
                                                   Magistrate Judge David R. Grand
BILL SCHUETTE, et al.,

     Defendants.
_________________________________/

           ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS (Doc. 10)
          AND MOOTING PLAINTIFF’S MOTIONS [Doc. 2, 13, 14, 19, 20 and 22]

     I.       INTRODUCTION and BACKGROUND
     On September 18, 2014, the Michigan Board of Medicine (“Board”), through its

Disciplinary Subcommittee, filed a complaint against Abdelbaset A. Youssef (“Youssef”)

for illegally prescribing 25,475 controlled substances between August 1, 2012 and July

31, 2013. The Board presented Youssef with a settlement offer. He rejected it and

attended a disciplinary hearing instead. At the hearing, the Administrative Law Judge

(“ALJ”) issued a proposal—adopted by the Board—that Youssef’s license be

suspended. Youssef applied for reinstatement; the Board denied the request.

     Youssef exhausted appeals in the state court system; he originally filed suit in this

Court on February 27, 2017. The Court dismissed Youssef’s complaint, finding that his

claims were barred by the Rooker-Feldman doctrine, Younger abstention, absolute

immunity, and Eleventh Amendment immunity.

     Youssef filed a second application for reinstatement on December 23, 2017. Another

hearing was held; on July 10, 2018, the ALJ issued a proposal recommending

                                              1 
 
reinstatement of Youssef’s license. Notwithstanding the ALJ’s recommendation, the

Board denied Youssef’s application for reinstatement on January 16, 2019.

    Youssef filed this complaint on November 14, 2018. Youssef asks the Court for

declaratory and prospective injunctive relief; he says absolute and Eleventh

Amendment immunity are inapplicable where a plaintiff seeks prospective injunctive

relief. Youssef also contends that the Rooker-Feldman doctrine and Younger abstention

are now inapplicable.

    Defendants move to dismiss under Fed. R. Civ. P. 12(b)(6); they essentially say that

Youssef’s complaint is a veiled attempt to relitigate his previously dismissed claims, and

they argue that Youssef’s claims are still barred for the same reasons set forth by the

Court in its earlier order.

    Because Youssef really asks this Court to provide redress for perceived past harms,

namely, the suspension of his medical license, and state proceedings are still pending,

the same bases the Court relied on to dismiss Youssef’s prior claims apply.

    Defendants’ motion is GRANTED.

    II.    STANDARD OF REVIEW

     A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests a

complaint’s legal sufficiency. Although the federal rules only require that a complaint

contain a “short and plain statement of the claim showing that the pleader is entitled to

relief,” see Rule 8(a)(2), the statement of the claim must be plausible. Indeed, “[t]o

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                                2 
 
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

claim is plausible where the facts allow the Court to infer that the defendant is liable for

the misconduct alleged. Id. This requires more than “bare assertions of legal

conclusions;” a plaintiff must provide the “grounds” of his or her “entitlement to relief.”

League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007). In

deciding a motion under Rule 12(b)(6), the Court must construe the complaint in the

light most favorable to the plaintiff and accept as true all well-pled factual allegations.

Id. The Court “may consider the Complaint and any exhibits attached thereto, public

records, items appearing in the record of the case and exhibits attached to defendant’s

motion to dismiss so long as they are referred to in the Complaint and are central to the

claims contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430

(6th Cir. 2008).

    III.   ANALYSIS

    A. The Rooker-Feldman Doctrine Still Bars Youssef’s Claims

    In its earlier order of dismissal, the Court deemed Youssef’s claims barred by the

Rooker-Feldman doctrine. Youssef says the doctrine is inapplicable to his latest claims

because he does not ask the Court for redress or to reverse an earlier decision.

However, a careful examination of Youssef’s complaint and briefing demonstrates that

Youssef’s argument focuses on alleged past violations committed by Defendants in

suspending his medical license. Moreover, to the extent Youssef seeks prospective

relief, his claims are barred by Younger abstention.

    The Rooker-Feldman doctrine bars a claim when “a plaintiff complains of injury from

the state court judgment itself.” Coles v. Granville, 448 F.3d 853, 858 (6th Cir. 2006).

                                              3 
 
Here, as in his earlier complaint, Youssef asserts that the Board acted illegally in the

proceedings and hearings leading to the suspension of his medical license; as such, he

essentially asks this Court to overrule the Board’s decision. The Court previously stated

that this is the very type of appellate review that the Rooker-Feldman doctrine bars.

    The Rooker-Feldman doctrine mandates the dismissal of Youssef’s claims.

    B. Youssef’s Claims are Also Barred by Younger Abstention

    The Court’s prior order of dismissal was also based on Younger abstention. Youssef

asserts that three exceptions to Younger abstention apply to his latest claims, such that

Younger is no longer an appropriate basis for dismissal. Youssef’s claims in this regard

amount to no more than “bare assertions of legal conclusions”; as such, they remain

barred by Younger abstention.

    There are three requirements that must be met for Younger abstention to apply: “(1)

there must be ongoing state judicial proceedings; (2) those proceedings must implicate

important state interests; and (3) there must be an adequate opportunity in the state

proceedings to raise constitutional challenges.” Squire v. Coughlan, 469 F.3d 551, 555

(6th Cir. 2006) (quoting Sun Ref. & Mktg. Co. v. Brennan, 921 F.2d 635, 639 (6th Cir.

1990)). Additionally, federal courts should abstain unless there is an extraordinary

circumstance that would make abstention inappropriate. Squire, 469 F.2d at 555.

    As with Youssef’s earlier claims, the three factors are satisfied here. First, there are

“ongoing state judicial proceedings”; while the Board did deny Youssef’s second

application for reinstatement, the United States Supreme Court extended Younger

abstention to ongoing state administrative proceedings and Youssef has not exhausted


                                              4 
 
his state appellate remedies. See Ohio Civil Rights Comm’n v. Dayton Christian Sch.,

Inc., 477 U.S. 619, 627 (1986) (We have also applied [Younger abstention] to state

administrative proceedings in which important state interests are vindicated, so long as

in the course of those proceedings the federal plaintiff would have a full and fair

opportunity to litigate his constitutional claim.); see also Gibson v. Berryhill, 411 U.S.

564, 576-77 (1973) (“administrative proceedings looking toward the revocation of a

license to practice medicine may in proper circumstances command the respect due

court proceedings.”); see also Dubinka v. Judges of Superior Court of State of Cal. for

Cty. of Los Angeles, 23 F.3d 218, 223 (9th Cir. 1994) (“[t]he [United States] Supreme

Court has held that Younger abstention applies to prevent federal intervention in a state

judicial proceeding in which a losing litigant has not exhausted his state appellate

remedies.”) (citing Huffman v. Pursue, Ltd., 420 U.S. 592, 607-11 (1975)).

    Second, the state clearly has an important interest in ensuring that doctors

appropriately prescribe controlled substances. The Court has stated that it considers

Youssef’s inappropriate conduct contrary to the public’s best interest.

    Finally, Youssef had ample opportunity in state proceedings to raise constitutional

challenges. With respect to his original claims, he opted for a hearing, hired a lawyer to

represent him, “retired” that lawyer, pled his case in front of the state district and

appeals court, and filed an appeal in the Michigan Supreme Court. Moreover, now that

the Board has denied his latest application, Youssef has an additional opportunity to

appeal through state courts.

    The Younger abstention requirements are satisfied. Youssef’s claim that the

exceptional circumstances of bad faith, harassment or a patently invalid state statute

                                              5 
 
apply here is unavailing; he fails to plead their applicability with sufficient factual

particularity. Indeed, Youssef’s allegations are merely “bare assertions of legal

conclusions.” Bredesen, 500 F.3d at 527. Conclusory allegations cannot survive a

motion to dismiss.

    Youssef’s claims are barred by Younger abstention.

    C. Absolute Immunity Still Bars Youssef’s Claims

    Earlier, the Court deemed Youssef’s claims barred by the doctrine of absolute

immunity. Youssef argues that absolute immunity no longer bars his claims because he

is seeking prospective injunctive relief, not barred by judicial immunity. Youssef’s

argument misses the point; because the entirety of his complaint makes it abundantly

clear that he is seeking redress for perceived past wrongs, absolute immunity still bars

his claims.

    Absolute immunity “is necessary to assure that judges, advocates, and witnesses

can perform their respective functions without harassment or intimidation.” Butz v.

Economou, 438 U.S. 478, 512 (1978). The Court extends absolute immunity beyond

judicial officials to prosecutors and parties participating in the judicial process so that

they enjoy the same protections. Id.

    Bill Schuette is entitled to absolute immunity; he was a part of the judicial process in

state court as Attorney General of the State of Michigan during the events that gave rise

to this litigation.




                                               6 
 
    Moreover, the holding in Butz extends to medical boards; thus, the remaining

Defendants are entitled to absolute immunity as well. Quatkemeyer v. Kentucky Bd. Of

Med. Licensure, 506 F.App’x 342, 343 (6th Cir. 2012).

    D. Defendants are Entitled to Eleventh Amendment Immunity

    Finally, Youssef argues that Defendants are no longer entitled to Eleventh

Amendment immunity because he now seeks prospective relief. As mentioned,

Youssef’s complaint makes it clear that he does not seek prospective relief; he seeks

redress for various perceived past wrongs, primarily the suspension of his medical

license. Eleventh Amendment immunity still bars Youssef’s claims.

    The Eleventh Amendment affords states immunity from suits “commenced or

prosecuted . . . by citizens of another state.” U.S. Const., Amend. XI. Moreover, “[t]he

States' immunity from suits in federal court applies to claims against a State by citizens

of the same State as well as to claims against a State by citizens of another State.”

Ernst v. Rising, 427 F.3d 351, 358 (6th Cir. 2005). The United States Supreme Court

has extended immunity to state officials sued in their official capacity. Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 59 (1989). “A suit against state officials in their

official capacities is not a suit against the officials but rather is a suit against the officials’

offices and, thus, is no different from a suit against the state itself.” Id.

    All of Youssef’s claims are brought against Defendants in their official and individual

capacities; they are entitled to Eleventh Amendment immunity.




                                                 7 
 
    IV.      CONCLUSION

    The Court GRANTS Defendants’ Motion to Dismiss. Youssef’s claims are

    DISMISSED in their entirety.

          Youssef has the following motions pending:

                1. Motion for Preliminary Injunction [Doc. #2];

                2. Motion for Expedited Discovery [Doc. #13];

                3. Motion for Automatic Substitution [Doc. #14];

                4. Motion to Correct Defect in Brief [Doc. #19];

                5. Motion to Supplement Brief [Doc. #20]; and

                6. Reply to Defendants’ Response to Motion to Supplement Response

                   [Doc. #22].

    By virtue of this Order, the motions are MOOT.

     IT IS ORDERED.

                                           S/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: March 5, 2019




                                              8 
 
